Name: COMMISSION REGULATION (EC) No 92/95 of 20 January 1995 fixing the agricultural conversion rates
 Type: Regulation
 Subject Matter: agricultural policy;  economic structure
 Date Published: nan

 21 . 1 . 95 Official Journal of the European Communities No L 15/5 COMMISSION REGULATION (EC) No 92/95 of 20 January 1995 fixing the agricultural conversion rates advance shall be adjusted if the gap between that rate and the agricultural conversion rate in force at the time of the operative event applicable for the currency concerned exceeds four points ; whereas, in that event, the agricul ­ tural conversion rate fixed in advance is brought more closely into line with the rate in force, up to the level of a gap of four points with that rate ; whereas the rate which replaces the agricultural conversion rate fixed in advance should be specified, HAS ADOPTED THIS REGULATION : Article 1 The agricultural conversion rates are fixed in Annex I hereto . Article 2 In the case referred to in Article 15 (3) of Regulation (EEC) No 1068/93, the agricultural conversion rate fixed in advance shall be replaced by the ecu rate for the currency concerned, shown in Annex II :  Table A, where the latter rate is higher than the rate fixed in advance, or  Table B, where the latter rate is lower than the rate fixed in advance . Article 3 Regulation (EC) No 47/95 is hereby repealed. Article 4 This Regulation shall enter into force on 21 January 1995. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), as last amended by Regu ­ lation (EC) No 3528/93 (2), and in particular Article 3 ( 1 ) thereof, Whereas the agricultural conversion rates were fixed by Commission Regulation (EC) No 47/95 (3) ; Whereas Article 4 of Regulation (EEC) No 3813/92 provides that the agricultural conversion rate for a floating currency is to be adjusted where the monetary gap between it and the representative market rate exceeds certain levels ; whereas, notwithstanding that Article 4, Article 4a of that Regulation applies until 31 December 1994 ; whereas Council Regulation (EC) No 331 1 /94 (4) extends these provisions until 31 January 1995 ; Whereas the representative market rates are determined on the basis of reference periods established in accord ­ ance with Commission Regulation (EEC) No 1068/93 of 30 April 1993 on detailed rules for determining and applying the agricultural conversion rates (*), as amended by Regulation (EC) No 547/94 (6) ; Whereas, as a consequence of the exchange rates recorded during the reference period 11 to 20 January 1995, it is necessary of the one part to fix the limits referred to in paragraphs 1 and 3 of Article 4a of Regulation (EEC) No 3813/92 at + 4,126 and  0,874 and of the other part to fix a new agricultural conversion rate for the Italian lira, the Finnish mark and the Swedish krone ; Whereas Article 15 (3) of Regulation (EEC) No 1068/93 provides that an agricultural conversion rate fixed in This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 January 1995 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 387, 31 . 12 . 1992, p. 1 . (2) OJ No L 320, 22. 12. 1993, p . 32 . (&lt;) OJ No L 9, 13 . 1 . 1995, p. 19. (4) OJ No L 350 , 31 . 12 . 1994, p. 1 . 0 OJ No L 108 , 1 . 5 . 1993, p. 106 . (6) OJ No L 69, 12. 3 . 1994, p. 1 . No L 15/6 Official Journal of the European Communities 21 . 1 . 95 ANNEX I Agricultural conversion rates ECU 1 = 49,3070 Belgian and Luxembourg francs 9,348 1 2 Danish kroner 2,35418 German marks 354,617 Greek drachmas 239,331 Portuguese escudos 7,98191 French francs 7,05174 Finnish marks 2,65256 Dutch guilders 0,976426 Irish punt 2 406,19 Italian lire 1 6,5658 Austrian schillings 198,007 Spanish pesetas 11,1475 Swedish kroner 0,953575 Pound sterling ANNEX II Agricultural conversion rates fixed in advance and adjusted Table A Table B ECU 1 = 47,4106 Belgian and ECU 1 = 51,3615 Belgian and Luxembourg francs Luxembourg francs 8,98858 Danish kroner 9,73763 Danish kroner 2,26363 German marks 2,45227 German marks 340,978 Greek drachmas 369,393 Greek drachmas 230,126 Portuguese escudos 249,303 Portuguese escudos 7,67491 French francs 8,31449 French francs 6,78052 Finnish marks 7,34556 Finnish marks 2,55054 Dutch guilders 2,76308 Dutch guilders 0,938871 Irish punt 1,01711 Irish punt 2 313,64 Italian lire - 2 506,45 Italian lire 15,9287 Austrian schillings 17,2560 Austrian schillings 190,391 Spanish pesetas 206,257 Spanish pesetas 10,7188 Swedish kroner 11,6120 Swedish kroner 0,916899 Pound sterling 0,993307 Pound sterling